DETAILED ACTION
Response to Amendment
 	This Non-Final office action is in response to Applicant’s amendment filed 12/3/2020. Claims 1, 2, 11, 18 and 21 have been amended. Claims 1-9 and 11-21 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive. Further, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Claim Objections
 	Claim 15 is objected to because of the following informalities:  The claim recites a limitation found in amended independent claim 11, namely “the location task-time completion data comprises live information about the busyness of the first location”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 1-9 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 18, and dependent claim 21 recite “user task-time completion data comprising a plurality of time duration values associated with a plurality of users completing the task in an area including the first location”. There does not seem to be support in the originally filed specification for “a plurality of time duration values”. Clarification is required. 
Dependent claims 2-9, 19 and 20 are rejected based upon the same rationale.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-9 and 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, system claims 1-9 and 21 are directed to a set of processors; and a set of storage devices comprising instructions, method claims 11-17 are directed to a series of steps, and machine-readable storage device claims 18-20 are directed to instructions, executed by a set of processors.  Thus the claims are directed to a machine, process, and manufacture, respectively.
Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite task consolidation, including identifying, retrieving , calculating, computing, determining, generating and sending steps.  
The limitations of identifying, estimating, computing, determining, generating and sending, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite identify a set of tasks previously assigned to a user from a number of external task sources; for each task in the set: identify a first location at which to accomplish the task; retrieve user task-time completion data associated with the corresponding task, the user task-time completion data comprising a plurality of time duration values associated with a plurality of users completing the task in an area including the first location; calculate a time estimate to complete the task at the first location, using, at least in part, the user task-time 
That is, other than reciting one or more processors and one or more storage devices, and a data store associated with a corresponding application used by the user, the claim limitations merely cover managing interactions between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims include one or more processors and one or more storage devices, and a data store associated with a corresponding application used by the user.  The one or more processors and one or more storage devices, and a data store associated with a corresponding application used by the user in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of 
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea.  Claims 2-4 further describe identifying the set of tasks, the target task and determining which tasks are available for consolidation.  Claims 5 and 6 further describe determining a time range, while claims 7-9 further define sending the suggestion, changing the state of the task, and generating a suggestion, respectively.  Claim 10 recites the user device.  Similarly, dependent claims 12-17, 19 and 20 recite additional details that further restrict/define the abstract idea.  A more detailed abstract idea remains an abstract idea.
 Under step 2B of the analysis, the claims include, inter alia, one or more processors and one or more storage devices, and a data store associated with a corresponding application used by the user.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

In addition, as discussed in paragraph 0048 of the specification, “For example, where the components comprise a general-purpose hardware processor configured using software; the general-purpose hardware processor may be configured as respective different components at different times. Software may accordingly configure a hardware processor, for example, to constitute a particular component at one instance of time and to constitute a different component at a different instance of time. Components may also be software or firmware components, which operate to perform one or more methodologies described herein.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Greenzeiger et al (US 20150095268 A1), in view of Davis et al (US 20160350691 A1).
As per claim 1, Greenzeiger et al disclose a system comprising: one or more processors; one or more storage devices comprising instructions, which, when executed by the set of processors (i.e., FIG. 1 illustrates a task management system 101.  The cloud based task management system 101 includes a task management server 100, an intelligent task planner 105, a task manifest 110, a user database 
identify a set of tasks previously assigned to a user from a number of external task sources (i.e., The basic location in which tasks are stored is the task manifest.  It consists of a list of tasks with a set of attributes, ¶ 0024, wherein Existing tasks or new tasks that trigger the intelligent task planner can previously be entered into a task manifest, ¶ 0070), each task source comprising a data store associated with a corresponding application used by the user (i.e., The task management server 100 includes a task manifest 110 which stores information about the tasks, ¶ 0051); 
for each task in the set: identify a first location at which to accomplish the task (i.e., The basic location in which tasks are stored is the task manifest.  It consists of a list of tasks with a set of attributes, ¶ 0024); 
calculate a time estimate to complete the task at the first location (i.e., Every task submitted to the system has several other task preference criteria: location, time duration, deadline, priority, users assigned, and task manifests with this task, ¶ 0025); and 
compute a route to the first location from a second location (i.e., If there is sufficient time open for more than a single one of the tasks, the Planner will attempt to schedule multiple tasks, noting the locations of two subsequent tasks and using mapping software to find the expected travel time, ¶ 0032);
determine which tasks of the set of tasks are available for consolidation based on the identified locations, the time estimates, and the computed routes (i.e., the intelligent task planner may also determine that tasks may not be completed at the 
generate an itinerary comprising a plurality of consolidated tasks (i.e., The basic location in which tasks are stored is the task manifest. It consists of a list of tasks with a set of attributes defined below. Each manifest is linked to one or more users who are the ones responsible for completing the tasks on the list, e.g. the members of a household or the members of a work team, ¶ 0024); and 
send the itinerary to a device of the user (i.e., In conjunction with the client terminals 125, the task management server 100 manages the assignment of tasks between users linked to the task manifest, ¶ 0051).
Greenzeiger et al does not disclose retrieve user task-time completion data associated with the corresponding task, the user task-time completion data comprising a plurality of time duration values associated with a plurality of users completing the task in an area including the first location; and calculate a time estimate to complete the task at the first location, using, et least in part, the user task-time completion data.
Davis et al disclose task details for tasks may be set and or updated based on statistics associated with completing a task. Over time, as statistics are collected for tasks through task completion data, task details may be refined, resulting in a more reliable benchmark with which to compare task completion data to when conducting 
Greenzeiger et al and Davis et al are concerned with effective task management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include retrieve user task-time completion data associated with the corresponding task, the user task-time completion data comprising a plurality of time duration values associated with a plurality of users completing the task in an area including the first location; and calculate a time estimate to complete the task at the first location, using, et least in part, the user task-time completion data in Greenzeiger et al, as seen in Davis et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, Greenzeiger et al disclose selecting one of the set of tasks as a target task about which to determine which tasks of the set of tasks are available for consolidation (i.e., the intelligent task planner can combine a task with a linked user's existing task if both tasks share the same task location, ¶ 0054); and wherein identifying the first location comprises determining the first location is within a 
As per claim 3, Greenzeiger et al disclose the target task is selected as the target task based on the target task having a defined time for execution (i.e., the intelligent task planner can determine users linked to the task and then access the user's database to determine if any linked users have availability to complete the task at the task time, ¶ 0056).
As per claim 4, Greenzeiger et al disclose operations to reject tasks having a sum of both the time to complete and a time to travel the computed route that is greater than a time to complete the target task from a starting time, or operations to reject tasks having a total time to complete the tasks that is greater than the total time available on a calendar (i.e., If there are tasks in the manifest which cannot be scheduled to be completed by their deadlines, an alert will be sent to all owners that the tasks will not be completed in time.  The owners can respond by changing the deadline, canceling the task, adding additional owners, adding additional free time to their calendars or ignoring it.  If a task is ignored by all owners up until the deadline expires, the task will automatically be removed, ¶ 0035).

As per claim 6, Greenzeiger et al disclose operations to determine characteristics of operations involved in tasks available for consolidation prior to beginning undertaking to accomplish the tasks in the consolidation, based on statistical data from historical data on the operations involved in tasks (i.e., The intelligent task planner can analyze linked users historical task performance history by accessing linked users preference criteria from their task manifests.  If a user has historical task performance history for completing the task, that user can be assigned the task as shown in 540, ¶ 0076).
As per claim 7, Greenzeiger et al disclose operations: to generate an alert in the device in real time in response to a task being created in the device or an associated device of the user, to generate the proposed itinerary at a selected time prior to performance any of the tasks in the itinerary, or to generate an alert of the task consolidation en route to performance of one of the tasks in the itinerary (i.e., After the planner has selected the best task or set of tasks to occupy the currently available time slots for each user, if any changes have been made the users' 
As per claim 8, Greenzeiger et al disclose operations to change a stored state of a task in the itinerary in response to an indication of acceptance of the itinerary and data indicating actions taken with respect to the itinerary (i.e., the intelligent task planner can analyze the task preference criteria and determine if any users linked to the task have current tasks assigned that can be performed at either the same task location or within close proximity to the task location.  If the tasks can be performed at the same task location the tasks are combined and if the tasks can be performed at two individual task locations within close proximity to each other the tasks can be grouped together as shown in 510, ¶ 0073).
As per claim 9, Greenzeiger et al disclose operations to generate suggestions of multiple task consolidations and to prompt selection of at least one or none of the suggestions in a user interface of the device (i.e., Once users are linked to a manifest, tasks may be modified by any user linked to the task through the manifest using a portable electronic device or computer and entered into the task manifest including task preference criteria, ¶ 0062).
Claims 18 and 19 are rejected based upon the same rationale as the rejection of claims 1 (and 9) and 7, respectively, since they are the machine-readable storage device claims corresponding substantially to the system claims.

Greenzeiger et al does not disclose retrieving location task-time completion data associated with the first location; and calculating estimating a time estimate to complete the task at the first location using, at least in part, the location task-time completion data.
Davis et al disclose task details for tasks may be set and or updated based on statistics associated with completing a task. Over time, as statistics are collected for tasks through task completion data, task details may be refined, resulting in a more reliable benchmark with which to compare task completion data to when conducting quality assurance. As one specific example, an expected task duration time for a particular task may be based on a general estimate of how much time is needed to complete the task (i.e., by using the task details) and statistical information associated with actual completion times for performing the task. As statistical information is updated for the task, the expected task duration time may be updated.  (¶ 0055).
. 

 	Claims 11-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Greenzeiger et al (US 20150095268 A1), in view of Davis et al (US 20160350691 A1), in further view of Dillahunt et al (US 20120253660 A1).
Claim 11 is rejected based upon the same rationale as the rejection of claims 1 and 9, since it is the method claim corresponding substantially to the system claim.
Further, as per claim 11, Greenzeiger et al does not disclose retrieving location task-time completion data associated with the first location; and calculating estimating a time estimate to complete the task at the first location using, at least in part, the location task-time completion data.

In addition, Greenzeiger et al does not disclose the location task-time completion data comprising live information associated with the busyness of the first location.
Dillahunt et al disclose the methodology of the present disclosure in one embodiment allows a user en-route to receive "smart" routes based on inventory. For example, a user may specify the need to purchase a new iPhone.TM. or an iPad.TM., and based on the available item stocked in inventory and other factors such as the store hours and how busy the store is currently, a route may be specified that is the most efficient location with item in stock (¶ 0016).
Greenzeiger et al, Davis et al and Dillahunt et al are concerned with effective task management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include retrieving location task-time completion data associated with the first location; and calculating estimating a time estimate to complete the task at the first location using, at least in 
As per claim 12, Greenzeiger et al disclose receiving an indication via a presented user interface that the user: rejects the entirety of the suggestion; rejects certain tasks in the suggestion; or requests a new suggestion be generated (i.e., If there are tasks in the manifest which cannot be scheduled to be completed by their deadlines, an alert will be sent to all owners that the tasks will not be completed in time.  The owners can respond by changing the deadline, canceling the task, adding additional owners, adding additional free time to their calendars or ignoring it.  If a task is ignored by all owners up until the deadline expires, the task will automatically be removed, ¶ 0035).
As per claim 13, Greenzeiger et al disclose a leaving time (i.e., Time is the exact time the task must be done, or the time range in which it may be done, ¶ 0025); a starting location; a destination (i.e., Task location is the location or list of possible locations in which the task can be completed, ¶ 0025); an estimated time of arrival at the task location (i.e., If a user's predicted daily travel includes coming within close proximity to the task location at or near the task time, that user can be selected to 
As per claim 14, Greenzeiger et al disclose initially identifying the target task followed by identifying other tasks for the set and, for each of the other tasks of the set, identifying the location at which to accomplish each of the other tasks and computing the route to the location to accomplish each of the other tasks based on the target task (i.e., the intelligent task planner may also determine that tasks may not be completed at the same task location, but may be completed at two different task locations in close proximity to one another.  For example, if a linked user is assigned the task of picking up money from an ATM and a new task is created to pick up dry cleaning, the two tasks can be grouped if task locations for each task exist in close proximity to one another, ¶ 0055).
Claims 15-17 are rejected based upon the same rationale as the rejection of claims 5, 7 and 8, respectively, since they are the method claims corresponding substantially to the system claims.
In addition, regarding claim 15, Greenzeiger et al does not disclose the location task-time completion data comprising live information associated with the busyness of the first location.
Dillahunt et al disclose the methodology of the present disclosure in one embodiment allows a user en-route to receive "smart" routes based on inventory. For example, a user may specify the need to purchase a new iPhone.TM. or an iPad.TM., and based on the available item stocked in inventory and other factors 
Greenzeiger et al, Davis et al and Dillahunt et al are concerned with effective task management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the location task-time completion data comprising live information associated with the busyness of the first location in Greenzeiger et al, as seen Dillahunt et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 20 is rejected based upon the same rationale as the rejection of claim 8, since it is the machine-readable storage device claim corresponding substantially to the system claim.
In addition, regarding claim 20, Greenzeiger et al does not disclose the location task-time completion data comprising live information associated with the busyness of the first location.
Dillahunt et al disclose the methodology of the present disclosure in one embodiment allows a user en-route to receive "smart" routes based on inventory. For example, a user may specify the need to purchase a new iPhone.TM. or an iPad.TM., and based on the available item stocked in inventory and other factors such as the store hours and how busy the store is currently, a route may be specified that is the most efficient location with item in stock (¶ 0016).
.

 	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Greenzeiger et al (US 20150095268 A1), in view of Davis et al (US 20160350691 A1), in further view of Vaze et al (US 20160247105 A1).
As per claim 21, Greenzeiger et al does not disclose the user task-time completion data comprises a padding time for the task, the padding time being based on historical data of the user completing the task, and wherein calculating the time estimate further comprises adding the padding time to a time duration value based on the plurality of time duration values associated with the plurality of users completing the task in an area including the first location.
Vaze et al disclose cost value may be calculated by extrapolating a future location of the candidate that is relevant for the desired (i.e. specified) task completion time from a location of the candidate at the time of issuing the task assignment request, for instance by establishing travelling patterns for that 
Greenzeiger et al, Davis et al and Vaze et al are concerned with effective task management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the user task-time completion data comprises a padding time for the task, the padding time being based on historical data of the user completing the task, and wherein calculating the time estimate further comprises adding the padding time to a time duration value based on the plurality of time duration values associated with the plurality of users completing the task in an area including the first location in Greenzeiger et al, as seen Vaze et al, since the claimed invention is merely a combination of old 

Response to Arguments
 	In the Remark, Applicant argues even if the claims did recite the stated method of organizing human activity, which Applicant does not agree, it is submitted that the claims are not directed to an abstract idea at least because the instant claims integrate the alleged judicial exception into a practical application under prong two of Step 2A.
The as-filed Application, however, explains that utilizing task- time information that is tailored to a location (e.g., the busyness of a particular location), user, and/or group of users (e.g., the time it takes a group of users to perform a task in an area including a specific location) to calculate the time estimate for completing a task enables a more accurate estimation of the time a user needs to finish a task in a certain location, and thus, tasks that can be consolidated more appropriately.8 As such, accurate time estimates for a task may be provided to consolidate tasks without using standard time estimates for task types or manually input values, as done by conventional technologies. This improvement is integrated into at least amended independent claims 1, 11, and 18.
Further, it is submitted that the use of the task-time completion data recited in the independent claims as well as the features recited in the dependent claims is particularly tied to the recited process for consolidating tasks based on the amount 
As demonstrated by at least these features, the claims recite a specific, discrete implementation of features that offers an improvement over prior technology. One such improvement is the increased reliability and accuracy for estimating the amount of time to complete a task (which, in turn, improves the ability to consolidate tasks) by using the recited task- time completion data (i.e., user task-time completion data, location task-time completion data) that is tailored to the location of the task (e.g., the busyness of a particular location), the user performing the task, and/or other users that have performed the task (e.g., the time it takes a group of users to perform a task in an area including a specific location). It is submitted that these features, at least at the time the application was filed, were not conventional in themselves or in combination with the feature to "determine which tasks of the set of tasks are available for consolidation based on the identified locations, the time estimates, and the computed routes." Independent claims 11 and 18 recite similar features. 
Should the Office conclude that these features are conventional, Applicant requests that the Office provide evidence that these features, both alone and in combination, are widely prevalent or in common use in the relevant industry. Per the 
Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite task consolidation, including identifying, retrieving , calculating, computing, determining, generating and sending steps.  
Other than reciting one or more processors and one or more storage devices, and a data store associated with a corresponding application used by the user, the claim limitations merely cover managing interactions between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claims include one or more processors and one or more storage devices, and a data store associated with a corresponding application used by the user.

Even when viewed in combination, the additional elements in the claims do no more than use computer components as a tool (i.e., one or more processors and one or more storage devices, and a data store associated with a corresponding application used by the user).  There is no change to the computers and/or other technology recited in the claims, thus the claims do not improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the 
Additionally, Applicant seems to misunderstand the Berkheimer Memorandum.  With respect to the Berkheimer court case, in a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds 1) an explanation based on an express statement in the specification (e.g., citation to a relevant portion of the specification) that demonstrates the well-understood, routine, conventional nature of the additional element(s).
However, here the 101 rejection never indicated that the additional elements, cited in step 2B of the analysis, are “well-understood, routine or conventional,” so Applicant’s arguments are moot, since the Berkheimer Memorandum is not applicable.
In any event, the specification indeed provides an express statement (e.g., citation to a relevant portion of the specification) that demonstrates the well-understood, routine, conventional nature of the additional elements.
Specifically, as discussed in paragraph 0048 of the specification, “For example, where the components comprise a general-purpose hardware processor configured using software; the general-purpose hardware processor may be configured as 
Applicant also argues that Greenzeiger and Kleinbart, either alone or in combination, fail to teach all features of claim 1 (and similar claim limitations in claims 11 and 18). For instance, the combination of references fails to teach or suggest: "retrieve user task-time completion data associated with the corresponding task, the user task-time completion data comprising a plurality of time duration values associated with a plurality of users completing the task in an area including the first location;" and "calculate a time estimate to complete the task at the first location, using, at least in part, the user task-time completion data”.
The Examiner respectfully submits that Greenzeiger et al (US 20150095268 A1), in view of Davis et al (US 20160350691 A1) indeed disclose Applicant’s amended claim language.
Additionally, Greenzeiger et al disclose determine which tasks of the set of tasks are available for consolidation based on the identified locations, the time estimates, and the computed routes (i.e., the intelligent task planner may also determine that tasks may not be completed at the same task location, but may be completed at two different task locations in close proximity to one another.  For example, if a linked user is assigned the task of picking up money from an ATM and a new task is 
generate an itinerary comprising a plurality of consolidated tasks (i.e., The basic location in which tasks are stored is the task manifest. It consists of a list of tasks with a set of attributes defined below. Each manifest is linked to one or more users who are the ones responsible for completing the tasks on the list, e.g. the members of a household or the members of a work team, ¶ 0024); and 
send the itinerary to a device of the user (i.e., In conjunction with the client terminals 125, the task management server 100 manages the assignment of tasks between users linked to the task manifest, ¶ 0051).
Regarding amended dependent claim 2, and contrary to Applicant’s assertion, Greenzeiger indeed discloses "wherein identifying the first location comprises determining the first location is within a distance threshold, wherein the distance threshold is based on a pattern of the user performing the task within a distance range", as discussed in the updated rejection.
Regarding amended dependent claim 21 and contrary to Applicant’s assertion, Greenzeiger et al (US 20150095268 A1), in view of Davis et al (US 20160350691 A1), in further view of Vaze et al (US 20160247105 A1), indeed disclose Applicant’s amended claim language, as discussed in the updated rejection.
Regarding amended independent claim 11 and contrary to Applicant’s assertion, Greenzeiger et al (US 20150095268 A1), in view of Davis et al (US 20160350691 A1), in further view of Dillahunt et al (US 20120253660 A1), indeed disclose Applicant’s amended claim language, as discussed in the updated rejection.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        March 6, 2021